      Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 1 of 19



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Latina I. Lindstrom,                            No. CV-20-01234-PHX-DGC
10                     Plaintiff,                     ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                       Defendant.
14
15
16
17         Plaintiff’s claim for social security disability benefits was denied in May 2011.
18   Administrative Transcript (“Tr.”) 120-29. Plaintiff sought judicial review in November
19   2016, and, pursuant to the parties’ stipulation, the case was remanded for further
20   proceedings in July 2017. Tr. 1766-73; see Lindstrom v. Comm’r of Soc. Sec., No. CV-16-
21   03533-PHX-JAT (D. Ariz. Nov. 14, 2016).         In August 2019, the Appeals Council
22   remanded the case to the Administrative Law Judge (“ALJ”) for further review. Tr. 1824-
23   28. Plaintiff and a vocational expert testified at a hearing before the ALJ on August 13,
24   2019. Tr. 1678-1721. On October 22, 2019, the ALJ found that Plaintiff was not disabled
25   within the meaning of the Social Security Act. Tr. 1583-99. The Appeals Council affirmed
26   the ALJ’s decision. Tr. 1570-76.
27
28
      Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 2 of 19



 1          In June 2020, Plaintiff commenced this action for judicial review pursuant to 42
 2   U.S.C. § 405(g). Doc. 1. The parties briefed the issues after receipt of the certified
 3   administrative transcript. Docs. 13, 20, 24, 25. Because the ALJ’s decision is supported
 4   by substantial evidence and not based on legal error, the Court will affirm it.
 5   I.     Standard of Review.
 6          The Court reviews only those issues raised by the party challenging the ALJ’s
 7   decision. Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th Cir. 2001). The Court may reverse
 8   the decision where it is based on legal error or not supported by substantial evidence.
 9   Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989); Orn v. Astrue, 495 F.3d 625, 630
10   (9th Cir. 2007). Substantial evidence is more than a scintilla, less than a preponderance,
11   and relevant evidence that a reasonable person might accept as adequate to support a
12   conclusion. Id. In determining whether substantial evidence supports the ALJ’s decision,
13   the Court “must consider the entire record as a whole and may not affirm simply by
14   isolating a ‘specific quantum of supporting evidence.’” Orn, 495 F.3d at 630 (citation
15   omitted). The ALJ is responsible for determining credibility and resolving conflicts in the
16   medical evidence, and the decision must be upheld where the evidence is susceptible to
17   more than one rational interpretation. Magallanes, 881 F.2d at 750.
18   II.    The Five-Step Evaluation Process.
19          Whether Plaintiff is disabled is determined using a five-step process. Plaintiff must
20   show that (1) she is not currently working, (2) she has a severe impairment, and (3) her
21   impairment meets or equals a listed impairment or (4) her residual functional capacity
22   (“RFC”) precludes her from performing past work. If Plaintiff meets her burden at step
23   three, she is presumed disabled and the process ends. If the inquiry proceeds and Plaintiff
24   meets her burden at step four, then (5) Defendant must show that Plaintiff is able to perform
25   other available work given her RFC, age, education, and work experience. 20 C.F.R. §§
26   404.1520, 416.920(a)(4).
27          Plaintiff meets her burden at steps one and two – she has not worked since the
28   alleged date of disability and has the following severe impairments: bilateral hearing loss;


                                                 -2-
      Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 3 of 19



 1   right carpal tunnel syndrome; osteoarthritis in both knees; lumbar degenerative disc
 2   disease; chronic venous insufficiency of the lower extremities; hyperactive bladder; mixed
 3   stress urge incontinence; major depressive disorder; anxiety disorder; histrionic personality
 4   disorder; mood disorder; and cluster B personality traits. Tr. 1587.1 The ALJ found at step
 5   three that Plaintiff’s impairments do not meet a listed impairment. Tr. 1588-89. The ALJ
 6   determined at step four that Plaintiff’s RFC precludes her from performing her past work
 7   as a bookkeeper and administrative assistant (Tr. 1597), but that she is able to perform light
 8   work with certain restrictions (Tr. 1590). Specifically, the ALJ found that, through the date
 9   last insured, Plaintiff had the following RFC:
10          [T]he claimant had the residual functional capacity to perform light work as
11          defined in 20 C.F.R. § 404.1567(b) except the claimant was able to
            occasionally climb ramps and stairs, but never climb ladders, ropes and
12          scaffolds. She was able to occasionally balance, stoop and crouch, but never
13          kneel or crawl. As well, the claimant could frequently handle and finger the
            right upper extremities. She was able to work in an environment with
14          moderate noise, like that found in a department or grocery store. The
15          claimant remained able to perform simple, routine tasks and make simple,
            work related decisions in an environment where change was infrequent and
16          introduced gradually. Further, she remained able to perform work that did
17          not require productions quotas or fast-paced rates, like those found in
            assembly line work. She could have occasional and superficial interaction
18          with coworkers and the public, such that the interaction was brief, casual and
            incidental to the task performed. Finally, the claimant would have been off
19
            task 5% of the day to use the restroom.
20
21   Tr. 1590. Based on this RFC and relevant vocational factors, the ALJ determined at step

22   five that Plaintiff is not disabled because there are a significant number of jobs she can

23   perform, including light and unskilled work as a photocopy machine operator and a laundry

24   press operator. Tr. 1597-98.

25
26
27
            1
             The relevant period in this case begins with the alleged disability date of May 21,
28   2011, and ends with the expiration of Plaintiff’s insured status under the Social Security
     Act on December 31, 2013. See Doc. 20 at 11; Tr. 1583, 1587.

                                                 -3-
      Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 4 of 19



 1   III.   Discussion.
 2          Plaintiff contends that the ALJ: (1) erred in rejecting her and her husband’s
 3   testimony about the severity of her symptoms (Doc. 20 at 12-19); (2) improperly weighed
 4   the opinions of treating and examining physicians (id. at 19-24); and (3) erred in finding
 5   that Plaintiff can perform the jobs of photocopy machine operator and a laundry press
 6   operator (id. at 24-26). Defendant counters that the ALJ committed no legal error and her
 7   decision is supported by substantial evidence. Doc. 24 at 7-25. The parties disagree as to
 8   whether any remand should be for an award of benefits or further proceedings. Docs. 20
 9   at 26, 24 at 25-26.
10          A.     Plaintiff’s Symptom Testimony.
11          Plaintiff testified that it was difficult for her to go anywhere outside her house and
12   that she had difficulty concentrating. Tr. 1647. She stated that she would drop objects due
13   to carpal tunnel syndrome and continued to have significant knee pain despite a course of
14   injections. Tr. 1655. She claimed to have a severe headache once per week. Tr. 1655-56.
15   During the relevant period from 2011 to 2013, she states that she could stand or sit for only
16   30 minutes at a time. Tr. 1656. She described having incontinence and feeling embarrassed
17   to leave her house because she could not afford pads. Tr. 1657. She testified that she left
18   her job as an office manager after making mistakes, and eventually had a nervous
19   breakdown. Tr. 1693-93; see Doc. 20 at 10, 13.
20          The ALJ did not completely reject Plaintiff’s testimony about the severity of her
21   symptoms, but instead found that Plaintiff’s symptoms did not render her unable to engage
22   in substantial gainful employment of any kind. See Tr. 1590-93. Specifically, the ALJ
23   found that Plaintiff’s impairments could reasonably be expected to cause her alleged
24   symptoms, but that her “statements concerning the intensity, persistence, and limiting
25   effects of these symptoms are not entirely consistent with the medical evidence and other
26   evidence in the record[.]” Tr. 1589-90. The ALJ ultimately concluded that Plaintiff “was
27   limited prior to the expiration of her insured status, just not to the extent she alleged.”
28   Tr. 1590.


                                                 -4-
      Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 5 of 19



 1          Because there is no evidence of malingering, the ALJ could discount Plaintiff’s
 2   testimony about the severity of her symptoms only by making “specific findings stating
 3   clear and convincing reasons for doing so.” Smolen v. Chater, 80 F.3d 1273, 1284 (9th
 4   Cir. 1996); see 20 C.F.R. § 404.1529(c)(2); SSR 96-7p, 1996 WL 374186, at *1 (July 2,
 5   1996). “The ALJ must specify what testimony is not credible and identify the evidence
 6   that undermines the claimant’s complaints – general findings are insufficient.” Burch v.
 7   Barnhart, 400 F.3d 676, 680 (9th Cir. 2005) (citation omitted); see Lambert v. Saul, 980
 8   F.3d 1266, 1277 (9th Cir. 2020) (finding insufficient the ALJ’s “boilerplate statement” that
 9   the claimant’s symptom testimony was “not entirely consistent with the objective medical
10   evidence”).   As explained more fully below, the ALJ provided specific, clear, and
11   convincing reasons, supported by substantial evidence, to discount Plaintiff’s testimony.
12                 1.     Lumbar Degenerative Disc Disease and Back Pain.
13          With respect to her low back pain, Plaintiff contends that the ALJ did nothing more
14   than offer “non-specific conclusions that [Plaintiff’s] testimony was inconsistent with her
15   medical treatment.” Doc. 20 at 13 (citation omitted). The Court does not agree.
16          The ALJ found that imaging studies, combined with Plaintiff’s complaints of low
17   back pain, showed that her degenerative disc disease was a severe impairment that would
18   limit her to a light level of exertion and to lifting and carrying no more than 20 pounds. Tr.
19   1591. The ALJ further found, however, that Plaintiff’s clinical examinations routinely
20   showed minimal functional limitations. Id. The ALJ noted that Plaintiff had a normal gait,
21   intact strength of the extremities, negative straight leg raises, and only occasional reduced
22   lumbar range of motion. Id. (citing Exs. B13F; B23F; B24F; B26F; B27F; B31F). The
23   ALJ further noted that, even after her insured status expired, Plaintiff continued to have
24   normal strength and a full range of motion in her lumbar spine. Id. (citing Ex. B67F); see
25   also Doc. 24 at 12 (citing medical records).
26          “While subjective pain testimony cannot be rejected on the sole ground that it is not
27   fully corroborated by objective medical evidence, the medical evidence is still a relevant
28   factor in determining the severity of the claimant’s pain and its disabling effects.” Rollins


                                                 -5-
      Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 6 of 19



 1   v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (citing 20 C.F.R. § 404. 1529(c)(2)); see
 2   Burch, 400 F.3d at 681 (“Although lack of medical evidence cannot form the sole basis for
 3   discounting pain testimony, it is a factor that the ALJ can consider in his credibility
 4   analysis.”); SSR 16-3p, 2017 WL 5180304, at *5 (Oct. 25, 2017) (explaining that
 5   “objective medical evidence is a useful indicator to help make reasonable conclusions
 6   about the intensity and persistence of symptoms, including the effects those symptoms may
 7   have on the ability to perform work-related activities”). The ALJ did not err in finding that
 8   Plaintiff had “fairly unremarkable physical examinations” and should be limited to lifting
 9   and carrying no more than 20 pounds “to avoid aggravating her lower back pain.” Tr.
10   1590; see Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001) (the ALJ properly
11   discounted the claimant’s symptom testimony based on physical examination findings);
12   Suica v. Saul, No. 2:20-CV-00853-BNW, 2021 WL 2624515, at *8 (D. Nev. June 25,
13   2021) (“The ALJ’s finding that objective medical evidence is inconsistent with Plaintiff’s
14   pain and symptom testimony was . . . a specific, clear, and convincing reason, supported
15   by substantial evidence, to discount her pain and symptom testimony.”); Kathleen A. v.
16   Comm’r Soc. Sec. Admin., No. 6:20-CV-00521-YY, 2021 WL 2313199, at *5 (D. Or. June
17   7, 2021) (“[T]he ALJ provided ‘specific, clear, and convincing reasons’ for discounting
18   plaintiff’s subjective symptom testimony based on inconsistencies with objective medical
19   evidence[.]”).2
20                 2.     Osteoarthritis and Knee Pain.
21          The ALJ found that knee injections Plaintiff received in May and September 2012
22   gave her “at least some improvement.” Tr. 1592 (citing Ex. B31F). Plaintiff contends that
23   this was not a clear and convincing reason to reject her testimony. Doc. 20 at 14. But the
24   cited medical record supports the ALJ’s finding – it explains that Plaintiff “received
25   cortisone injections bilaterally in May, with good pain relief[,]” and she “received repeat
26
            2
               Plaintiff asserts that the ALJ failed to account for clinical findings showing that
27   Plaintiff had been diagnosed with lumbar radiculopathy and experienced pain with range
     of motion. Doc. 20 at 14 (citing Tr. 789-95). But the ALJ limited Plaintiff to lifting up to
28   20 pounds because of her low back pain. Tr. 1591. The ALJ made clear that Plaintiff “was
     limited prior to the expiration of her insured status, just not to the extent she alleged.” Id.

                                                  -6-
      Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 7 of 19



 1   corticosteroid injections in September, with a lesser degree of pain relief.” Tr. 918. The
 2   ALJ did not err in finding that the injections gave Plaintiff some improvement.3
 3          What is more, the ALJ provided additional clear and convincing reasons for
 4   discounting Plaintiff’s testimony that her knee pain significantly limited her ability to stand
 5   and walk.      The ALJ noted that knee x-rays taken in May 2012 showed only mild
 6   osteoarthritis. Tr. 1591 (citing Ex. B31F/17, Tr. 934). The ALJ further noted that physical
 7   examinations revealed full range of motion in both knees, normal strength of the knees and
 8   lower extremities, a normal gait, and no edema. Tr. 1591-92 (citing Exs. B13F; B21F;
 9   B23F; B24F; B26F; B27F; B28F; B31F; B50F). The cited medical records – which
10   Plaintiff does not address – constitute substantial evidence supporting the ALJ’s findings.
11   See also Doc. 24 at 13-14 (citing medical records).4
12                   3.     Urinary Incontinence.
13              Plaintiff argues that the ALJ incorrectly suggested she did not have daily urinary
14   incontinence. Doc. 20 at 14. Plaintiff is wrong.
15          The ALJ specifically noted that Plaintiff “testified of urinary incontinence and
16   sudden urges to use the restroom.” Tr. 1592; see also Tr. 1590 (“the claimant alleged
17   having bladder urgency with the need to use the restroom every 30-60 minutes”). The ALJ
18   found that “incontinence appears to have continued throughout the date last insured,”
19   noting that a treating urologist reported that Plaintiff “had this problem for years and it was
20   associated with the feeling of incomplete bladder emptying.” Tr. 1592 (citing Ex. B41F/1).
21   Because of Plaintiff’s “urinary incontinence and frequent urges prior to the date last
22   insured,” the ALJ included in the RFC a limitation that Plaintiff “would be off task five
23   percent of the time, which would allow her to use the restroom and change pads as needed.”
24
            3
              Plaintiff reported having pain “when kneeling, rising from a chair, or ascending
25   stairs.” Tr. 918. The ALJ’s RFC determination appropriately limited Plaintiff to only
     occasionally crouching and climbing stairs and never kneeling. Tr. 1590.
26
            4
              The ALJ also found that, “[o]n occasion, there was trace effusion in the bilateral
27   knees with tenderness, mild patellofemoral crepitance, and painful knee range of motion.
     Tr. 1591-92 (citing Exs. B31F/3, 16; B50F). The ALJ appropriately limited Plaintiff to a
28   “light level of exertion with postural restrictions in an effort to accommodate [her] back,
     knee, and lower extremity pain.” Tr. 1592.

                                                  -7-
      Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 8 of 19



 1   Id.; see also Tr. 1590 (“the claimant would have been off task 5% of the day to use the
 2   restroom”). Plaintiff has not shown that the ALJ erred in providing this RFC limitation.
 3                 4.         Mental Impairments.
 4          Plaintiff contends that the ALJ failed to provide specific reasons for discounting her
 5   testimony about the severity of her mental impairments. Doc. 20 at 15. The Court does
 6   not agree.
 7          Plaintiff notes, correctly, that “[g]eneral findings are insufficient; rather, the ALJ
 8   must identify what testimony is not credible and what evidence undermines the claimant’s
 9   complaints.” Id. (quoting Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014)). But
10   Ninth Circuit “cases do not require ALJs to perform a line-by-line exegesis of the
11   claimant’s testimony, nor do they require ALJs to draft dissertations when denying
12   benefits.” Lambert, 980 F.3d at 1277. And the Court is “not deprived of [its] faculties for
13   drawing specific and legitimate inferences” from the ALJ’s decision. Magallanes, 881
14   F.2d at 755. Having carefully reviewed the ALJ’s decision, the record as a whole, and the
15   parties’ arguments, the Court finds that the ALJ did not err in discounting Plaintiff’s
16   testimony.
17          The ALJ specifically identified the testimony she found not entirely credible.
18   “During the hearing, [Plaintiff] testified that when she was last employed, she began
19   making mistakes and eventually had a nervous breakdown.” Tr. 1590. Plaintiff further
20   “testified she was unable to work because of numerous impairments, including anxiety
21   [and] depression[.]” Id. In finding that Plaintiff’s mental impairments did not meet a listed
22   impairment, the ALJ recounted Plaintiff’s statements about the severity of her
23   impairments: “she has difficulty remembering generally, following instructions, and
24   completing tasks”; “she has difficulty engaging in social activities and spending times in
25   crowds”; “she has limitations in concentrating generally, watching TV, focusing generally,
26   completing tasks, and avoiding distractions”; and “she has difficulties handling change and
27   managing her mood.” Tr. 1588-89. The ALJ did not fail to specify what testimony was
28   not entirely credible.


                                                 -8-
      Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 9 of 19



 1          Nor did the ALJ fail to provide clear and convincing reasons for discounting the
 2   testimony. Medical records showed “waxing and waning symptoms, primarily attributed
 3   to family and relationship stress, as well as financial difficulties.” Tr. 1592 (citing Ex.
 4   B38F/20-23; B48F/2-3). One treatment provider noted that while Plaintiff was very
 5   dramatic, her depression and anxiety were stable. Id. (citing Ex. B38F/4). Plaintiff
 6   occasionally acknowledged “stable, or at least improved, conditions with adherence to
 7   medication.”    Tr. 1593 (citing Exs. B17F/12; B22F/10; B36F/5).              Mental status
 8   examinations found Plaintiff “alert, oriented, and cooperative” with “appropriate
 9   appearance, . . . intact to fair memory, logical thought process, intact to limited
10   concentration, [and] partial insight and judgment.” Id. (citing Exs. B7F; B16F; B17F;
11   B22F; B38F). During an October 2011 examination, Plaintiff’s “attention span was
12   satisfactory and she interacted in a friendly, trustful, and cooperative manner.” Id. (citing
13   Ex. B12F). A progress note also reported that Plaintiff was “concerned about her disability
14   claim and appear[ed] to be overemphasizing her symptoms so as not to appear too healthy.”
15   Id. (quoting Ex. B38F/18). In finding that Plaintiff’s impairments did not meet a listed
16   impairment, the ALJ noted that Plaintiff “was able to provide information about her health,
17   follow instructions from healthcare providers, comply with treatment outside of a doctor’s
18   office or hospital, and respond to questions from medical providers.” Tr. 1588-89. And
19   according to her own statements, Plaintiff was “able to get along with others, spend time
20   with friends and family, and live with others.” Tr. 1589.
21          The ALJ found that some functional limitations were warranted because Plaintiff
22   occasionally had restless demeanor, anxious and depressed mood, poor insight and
23   judgment, and limited concentration. Tr. 1593; see Doc. 25 at 3. The ALJ limited Plaintiff
24   to “perform[ing] simple, routine tasks and mak[ing] simple, work related decisions in an
25   environment where change was infrequent and introduced gradually,” and she could have
26   only “occasional and superficial interaction with coworkers and the public, such that the
27   interaction was brief, casual and incidental to the task performed.” Tr. 1590. The ALJ
28   concluded, however, that “[a]lthough the medical record supports finding severe mental


                                                 -9-
     Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 10 of 19



 1   impairments, the evidence is not significant enough to conclude limitation beyond that
 2   described in the [RFC]” and “is not persuasive of symptoms and limitations that would
 3   preclude all employment.” Tr. 1592-1593.
 4          Plaintiff has not shown that the ALJ erred in discounting her symptom testimony
 5   and determining her mental RFC. See Swingle v. Colvin, No. CV-15-00836-PHX-DGC,
 6   2016 WL 1399362, at *5 (D. Ariz. Apr. 11, 2016) (affirming the RFC determination
 7   “[g]iven the ALJ’s careful treatment of Plaintiff’s mental health issues,” and noting that
 8   the ALJ “was not required to include all possible limitations in his assessment of what a
 9   claimant can do, only ‘limitations that the ALJ found credible and supported by substantial
10   evidence in the record’”) (quoting Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir.
11   2005)); Elizabeth W. v. Saul, No. EDCV 20-1254-KS, 2021 WL 2669304, at *6 (C.D. Cal.
12   June 28, 2021) (“Plaintiff mischaracterizes the ALJ’s discussion of the inconsistencies
13   between Plaintiff’s allegations about the intensity, persistence, and limiting effects of her
14   symptoms, the objective medical evidence, and her own activities. Rather than relying on
15   boilerplate language, the ALJ dived into the medical records and identified particular
16   treatment notes that contradicted specific allegations Plaintiff made[.]”); Matney v.
17   Sullivan, 981 F.2d 1016, 1020 (9th Cir. 1992) (when assessing symptom testimony, the
18   ALJ may consider the claimant’s “well documented motivation to obtain social security
19   benefits”).5
20                  5.    Daily Activities.
21          The ALJ properly considered Plaintiff’s daily activities in the credibility analysis.
22   See 20 C.F.R. § 404.1529(c)(3); Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227
23   (9th Cir. 2009) (“In reaching a credibility determination, an ALJ may weigh
24   inconsistencies between the claimant’s testimony and his or her conduct, daily activities,
25   and work record, among other factors”). The ALJ noted that, “in mid-2011, [Plaintiff]
26
27          5
              Plaintiff asserts that the ALJ “erred in suggesting that [she] was somehow less
     credible due to having a diagnosed personality disorder.” Doc. 20 at 16; see also Doc. 25
28   at 4. But the ALJ merely noted that Plaintiff’s “dramatic style . . . was attributed to
     histrionic personality disorder.” Tr. 1593 (citing Exs. B7F; B12F; B38F).

                                                - 10 -
     Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 11 of 19



 1   reported residing with family and being able to care for her own personal hygiene [and]
 2   grooming needs, care for animals, vacuum about once a week, and shop outside the home.”
 3   Tr. 1593 (citing Ex. B4E). The ALJ further noted that Plaintiff helped “care[] for her
 4   father-in-law, who had dementia.” Id. (citing Ex. B48F/3). The ALJ found that her
 5   moderate RFC “accounts for these abilities and limitations.” Id.
 6          Plaintiff contends the ALJ erred by equating sporadic, limited household activities
 7   with the ability to work. Doc. 20 at 17. But the ALJ did not find that Plaintiff’s activities
 8   showed an ability to work. Instead, she found that Plaintiff’s “activities of daily living are
 9   not nearly as limited as one would expect given her complaints of disabling symptoms and
10   limitations.” Tr. 1593. The ALJ did not err in this regard. See Valentine v. Astrue, 574
11   F.3d 685, 694 (9th Cir. 2009) (the ALJ properly recognized that daily activities “did not
12   suggest Valentine could return to his old job[,]” but “did suggest that [his] later claims
13   about the severity of his limitations were exaggerated”); Burch, 400 F.3d at 680-81
14   (“Although the evidence of Burch’s daily activities may also admit of an interpretation
15   more favorable to [her], the ALJ’s interpretation was rational, and ‘we must uphold the
16   ALJ’s decision where the evidence is susceptible to more than one rational
17   interpretation.’”) (quoting Magallanes, 881 F.2d at 750); Thomas v. Barnhart, 278 F.3d
18   947, 959 (9th Cir. 2002) (explaining that the ALJ may consider daily activities when
19   weighing the claimant’s credibility, and, “[i]f the ALJ’s credibility finding is supported by
20   substantial evidence in the record, we may not engage in second-guessing”) (citing Morgan
21   v. Apfel, 169 F.3d 595, 600 (9th Cir. 1999)); Kristin D. G. v. Sau, No. 5:20-00310 ADS,
22   2021 WL 2714599, at *7 (C.D. Cal. June 30, 2021) (“Plaintiff argues that none of [her
23   daily] activities show that she can perform full time work. Plaintiff is mistaken, however.
24   The ALJ cited to Plaintiff’s statements in the record of her daily activities to show the
25   inconsistency with her testimony at the Administrative hearing, not her ability to perform
26   full time work.”) (citing Thomas, 278 F.3d at 958-59).
27
28


                                                 - 11 -
     Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 12 of 19



 1          B.     Lay Witness Statements.
 2          Statements of lay witnesses, such as family members, may help the ALJ assess the
 3   severity of a claimant’s impairments. See 20 C.F.R. § 404.1513(d)(4). When an ALJ
 4   discounts lay witness statements, she “must give reasons that are germane to each witness.”
 5   Valentine, 574 F.3d at 694 (quoting Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993)).
 6          In December 2012, Plaintiff’s husband, Kevin Lindstrom, completed a third-party
 7   function report in which he described her as having significant incontinence, migraines,
 8   and pain. Tr. 454. He further stated that Plaintiff needed reminders to take medication,
 9   had too much anxiety to drive, and had difficulty with numerous tasks, including sitting,
10   walking, and lifting. Tr. 456-61. The ALJ found that Mr. Lindstrom’s statements were
11   not persuasive of additional limitations in the RFC. Tr. 1596.
12          Plaintiff contends that the ALJ erred by giving generic and vague reasons to reject
13   Mr. Lindstrom’s statements. Doc. 20 at 18. Plaintiff is mistaken.
14          The ALJ explained that Mr. Lindstrom’s statements generally were supportive of
15   Plaintiff’s allegations, noting that he reported that Plaintiff was “nearly always lying down
16   and that her functioning had been dramatically reduced because of her various
17   impairments.”    Tr. 1596 (citing Ex. B13E, Tr. 454-61).         The ALJ concluded that
18   “[s]ignificant weight cannot be given to [Mr. Lindstrom’s] non-medical source statement
19   because it, like [Plaintiff’s], is simply not consistent with the preponderance of opinions
20   and observations by medical doctors in this case, as well as the course of treatment pursued
21   and the objective findings.” Id.
22          Because Mr. Lindstrom’s statements were “similar to Plaintiff’s allegations, the
23   ALJ’s reasons for rejecting Plaintiff’s testimony apply with equal force to the lay witness
24   statements.” Clemente v. Comm’r of Soc. Sec. Admin., No. CV-20-01197-PHX-JJT, 2021
25   WL 1540986, at *5 (D. Ariz. Apr. 20, 2021). The ALJ therefore gave germane reasons for
26   discounting Mr. Lindstrom’s statements. See id.; Valentine, 574 F.3d at 694 (“Mrs.
27   Valentine’s testimony of her husband’s fatigue was similar to Valentine’s own subjective
28   complaints. Unsurprisingly, the ALJ rejected this evidence based, at least in part, on ‘the


                                                - 12 -
     Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 13 of 19



 1   same reasons she discounted Valentine’s allegations.’ In light of our conclusion that the
 2   ALJ provided clear and convincing reasons for rejecting Valentine’s own subjective
 3   complaints, and because Ms. Valentine’s testimony was similar to such complaints, it
 4   follows that the ALJ also gave germane reasons for rejecting her testimony.”).
 5          C.     Medical Opinion Evidence.
 6          Generally, an ALJ should give greatest weight to a treating physician’s opinion and
 7   more weight to the opinion of an examining physician than a non-examining physician.
 8   Andrews v. Shalala, 53 F.3d 1035, 1040-41 (9th Cir. 1995). Where, as here, the treating
 9   doctor’s opinion is contradicted by another doctor, the ALJ “may not reject this opinion
10   without providing ‘specific and legitimate reasons’ supported by substantial evidence in
11   the record for so doing.” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “The ALJ
12   can meet this burden by setting out a detailed and thorough summary of the facts and
13   conflicting clinical evidence, stating [her] interpretation thereof, and making findings.”
14   Magallanes, 881 F.2d at 751.
15          Plaintiff contends that the ALJ failed to give specific and legitimate reasons for
16   discrediting the opinions of Plaintiff’s treating physician, Dr. Horrocks, and three
17   examining physicians, Drs. Fruchtman, Rabara, and Steingard.           Doc. 20 at 19-24.
18   Defendant argues that the ALJ provided specific and legitimate reasons, supported by
19   substantial evidence, to reject the medical opinions that Plaintiff had disabling mental and
20   physical limitations. Doc. 24 at 17-24. The Court agrees with Defendant.
21                 1.     Dr. Horrocks.
22          Dr. Horrocks completed multiple medical source statements on behalf of Plaintiff.
23   In July 2011, Dr. Horrocks indicated that Plaintiff would be absent from work more than
24   three days each month, could never lift 10 pounds, and could walk only a single block. Tr.
25   619-23; Ex. B9F. In December 2012, Dr. Horrocks wrote that Plaintiff had a “moderately
26   severe” limitation in maintaining work pace (defined as being off-task 16-20% of an 8-
27   hour workday). Tr. 1256-57; Ex. B46F. In March 2015, Dr. Horrocks wrote that, during
28   the relevant period, Plaintiff was unable to sit for more than two hours, stand or walk for


                                                - 13 -
     Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 14 of 19



 1   more than two hours, or lift more than 10 pounds. Tr. 1420-23; Ex. B65F. Plaintiff
 2   contends that the ALJ erred in failing to give great weight to these opinions. Doc. 20 at
 3   17-21. The Court does not agree.
 4         The ALJ gave little weight to Dr. Horrocks’s opinions because they are not
 5   consistent with his own treatment records. Tr. 1595 (citing B11F; B24F; B27F; B28F;
 6   B34F). The ALJ explained her reasoning as follows:
 7         Dr. Horrocks served as a family practitioner who treated the claimant for
 8         routine illness and impairments. This practitioner consistently observed that
           the claimant appeared healthy and in no acute distress. Dr. Horrocks’
 9         examination findings were largely unremarkable, revealing a normal gait,
10         full lumbar range of motion, and intact muscle and tone in the extremities.
           This undermines his assertion that the claimant could only lift less than ten
11         pounds and never walk more than a single city block. Further, Dr. Horrocks
12         found that the claimant was alert and oriented with good judgment and
           insight, normal mood and affect, and intact memory. Thus this provider’s
13         opinions are not consistent with his own observations and findings, and he
14         did not address this weakness.

15   Id.6 The ALJ’s interpretation of Dr. Horrocks’s treatment records and her decision to give
16   little weight to Dr. Horrocks’s opinions that Plaintiff had disabling impairments are well
17   founded. See, e.g., Ex. B24F, Tr. 804 (noting that while Plaintiff was fatigued and had
18   some muscle spasms and tenderness in her lower back and knees, she had a healthy
19   appearance with normal tone and motor strength, normal gait and movement of all
20   extremities, and normal mood, affect, and memory with good insight and judgment);
21   Ex. B27F, Tr. 818-19, 821-22, 824-25, 827-28, 830-31, 833 (same); Tr. 838 (same without
22   noting knee or back pain); Tr. 841 (same without noting knee pain); see also Exs. B11F,
23   Tr. 625-26; B28F, 868-904; B34F, 983-1002 (noting no acute distress).
24
25
           6
              The ALJ also gave little weight to the medical source statements Dr. Horrocks
26   completed in 2016, 2017, and 2019 because these opinions concerned Plaintiff’s
     functioning at the time the statements were issued, rather than looking back to provide
27   information about Plaintiff’s functioning prior to the end of her insured status. Tr. 1596
     (citing Exs. B78F; B87F; B88F; B104F; B112F; B113F). Plaintiff does not challenge the
28   ALJ’s treatment of those opinions. See Doc. 20 at 20 (the ALJ “erred [in] evaluating
     Dr. Horrock’s 2011, 2012, and 2015 medical opinions”).

                                               - 14 -
     Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 15 of 19



 1          Plaintiff notes that Dr. Horrocks observed muscle spasms and tenderness in her
 2   lower back, diagnosed sacroiliitis, gave her cortisones injections in her lower back and
 3   knees, and treated her for migraines, carpal tunnel syndrome, and incontinence. Doc. 20
 4   at 20 (citing Tr. 805, 822, 828, 918). Plaintiff further notes that mental health records
 5   reflect that Plaintiff was tearful, anxious, and disheveled with a labile affect and anxious
 6   mood, and had poor judgment and limited insight and concentration. Id. at 20-21 (citing
 7   Tr. 664, 656, 1011). But the ALJ did not ignore this medical evidence – she found that
 8   Plaintiff’s medical conditions were severe impairments that warranted multiple physical
 9   and mental limitations in her RFC. Tr. 1587, 1590.
10          What is more, the ALJ did not wholly reject or accept any single medical opinion
11   in determining Plaintiff’s RFC. Instead, the ALJ “assessed specific restrictions on a
12   function-by-function basis best supported by the evidence as a whole.” Tr. 1593. The ALJ
13   gave little weight to the state agency consultants’ opinions that Plaintiff could perform
14   medium level work because evidence received at the hearing showed that Plaintiff’s RFC
15   was more limited and the consultants did not adequately consider her subjective complaints
16   or the combined effect of her impairments. Tr. 1593 (citing Exs. B3A; B5A). The ALJ
17   gave partial weight to (1) the opinion Dr. Jones, who after examining Plaintiff opined that
18   she could perform a range of light work with some restrictions, and (2) the testimony of
19   medical expert Dr. Vu, who reviewed the record and found no evidence of a disabling
20   impairment during the insured period. Tr. 1594; see Tr. 639-40, B13F; 1630-33. Plaintiff
21   does not challenge the ALJ’s partial reliance on these opinions, nor has she shown that the
22   ALJ erred in giving little weight to Dr. Horrocks’ opinions that Plaintiff’s impairments are
23   disabling. See Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (the contrary
24   opinions of an examining doctor and a testifying medical expert served as valid reasons for
25   rejecting the opinions of a treating physician); Morgan, 169 F.3d at 600 (“Opinions of a
26   nonexamining, testifying medical advisor may serve as substantial evidence when they are
27   supported by other evidence in the record and are consistent with it”).7
28
            7
                The ALJ stated that Dr. Horrocks did not provide an explanation of the evidence

                                                - 15 -
     Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 16 of 19



 1                 2.      Dr. Fruchtman.
 2          In April 2015, Dr. Fruchtman examined Plaintiff and opined that she had severe
 3   fatigue and could not complete a normal workweek. Tr. 1453, Ex. B67F. The ALJ gave
 4   Dr. Fruchtman’s opinions little weight because his examination of Plaintiff “occurred well
 5   over a year after [her] insured status ended” and he “[did] not purport to explain [Plaintiff’s]
 6   functioning prior to the end of her insured status.” Tr. 1595.
 7          Plaintiff contends that the ALJ erred because the state agency arranged for Dr.
 8   Fruchtman’s examination and he reviewed numerous treatment notes from the relevant
 9   period. Doc. 20 at 22-23 (citing Tr. 1439, 1446). Plaintiff cites Morgan, 169 F.3d at 601,
10   for the proposition that “a retroactive diagnosis, standing alone, may not be sufficient to
11   discount the opinion of a treating physician.” Id. But Dr. Fruchtman did not treat Plaintiff,
12   and his diagnosis was not retroactive. He made clear that his findings were “[b]ased on
13   today’s examination” (i.e., April 23, 2015). Tr. 1453. And he failed to opine on “past
14   limitations” or to identify the date on which the limitations he found were “first
15   presented[.]” Tr. 1444. The ALJ did not err in giving little weight to his opinions. See
16   Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995) (affirming the ALJ’s rejection of a
17   retrospective opinion where it was not substantiated by medical documentation relevant to
18   the insured period); Turner v. Comm’r of Social Sec., 613 F.3d 1217, 1224 (9th Cir. 2010)
19   (the ALJ was entitled to disregard an examining-source opinion provided after the date last
20   insured, particularly where it conflicted with medical evidence during “the actual period at
21   issue”).
22                 3.      Dr. Rabara.
23          In June 2015, examining psychologist Dr. Rabara observed that Plaintiff’s
24   depression and anxiety were “genuine and significant,” and opined that she would have a
25   “marked” limitation in responding appropriately to usual work situations and dealing with
26
     he relied on in forming his opinions. Tr. 1595. Plaintiff notes, correctly, that Dr. Horrocks
27   attached a letter to his March 2015 “check box” assessment that sets forth “a brief
     description of [Plaintiff’s] health history.” Tr. 1422-23, Ex. B65F. Any error on the part
28   of the ALJ in failing to consider the letter is harmless, however, given the other specific
     and legitimate reasons the ALJ gave for discounting Dr. Horrocks’s opinions.

                                                  - 16 -
     Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 17 of 19



 1   changes in a routine work setting. Tr. 1461; Ex. B68F. Plaintiff contends that the ALJ
 2   erred in giving little weight to Dr. Rabara’s opinion on the sole basis that it was obtained
 3   more than a year after Plaintiff’s insured status had expired. Doc. 20 at 24 (citing Tr. 1595;
 4   Morgan, 169 F.3d at 601). But Dr. Rabara’s findings and opinions were based on his
 5   examination of Plaintiff in June 2015 (Tr. 1457-61), and he made clear that none of
 6   Plaintiff’s medical records were available for review (Tr. 1455). The ALJ did not error in
 7   giving little weight to Dr. Rabara’s opinions. See Johnson, 60 F.3d at 1432; Turner, 613
 8   F.3d at 1224.
 9                   4.    Dr. Steingard.
10          In October 2011, examining psychologist Dr. Steingard found that Plaintiff had
11   some problems with concentration and social interaction, noting that her “dramatic
12   manner” was “likely to be distracting and possibly irritating to people around her,
13   including . . . other employees, supervisors, and the general public.”        Tr. 631, 633;
14   Ex. B12F. Plaintiff contends that the ALJ erred in rejecting Dr. Steingard’s findings solely
15   because they were “vague.” Doc. 20 at 24. This is not correct.
16          The ALJ noted that some of Dr. Steingard’s assertions were vague, but nonetheless
17   found that her “observations and clinical findings remain probative and persuasive.” Tr.
18   1594. Those observations and findings included that Plaintiff appeared over-inclusive,
19   circumstantial, and tangential, and had intact but limited insight and judgment, depressed
20   mood, and difficulty focusing on complicated tasks. Id.; see Tr. 630-33. Dr. Steingard
21   also found, however, that Plaintiff had appropriate affect and a satisfactory attention span,
22   noting that Plaintiff scored 29 out of 30 on a mini mental status exam and was capable of
23   understanding and carrying out simple instructions. Id. The ALJ concluded that Dr.
24   Steingard’s opinions deserved partial weight. Tr. 1594. Contrary to Plaintiff’s assertion,
25   the ALJ did not reject or fail to account for Dr. Steingard’s opinion. Doc. 20 at 24.
26          D.       The Step-Five Determination.
27          The ALJ determined at step five that Plaintiff was capable of making a successful
28   adjustment to other work that existed in significant numbers in the national economy,


                                                 - 17 -
     Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 18 of 19



 1   including work as a photocopy machine operator and a laundry press operator. Tr.
 2   1597-98. The ALJ based this determination on testimony from the vocational expert, the
 3   Dictionary of Occupational Titles (“DOT”), and Plaintiff’s RFC, age, education, and work
 4   experience.   Id.8   Plaintiff asserts that the ALJ’s determination “is in conflict with
 5   publications such as O’Net” and unspecified labor statistics, but does not explain why this
 6   is so. Docs. 20 at 25-26; 25 at 10-11.
 7          Pursuant to SSR 00-4p, 2000 WL 1898704 (Dec. 4, 2000), the ALJ “determined
 8   that the vocational expert’s testimony is consistent with the information contained in the
 9   [DOT].” Tr. 1598. The ALJ accepted the vocational expert’s testimony and overruled
10   Plaintiff’s objection as to how the job of photocopy machine operator was defined, noting
11   that an ALJ “may use several sources, including vocational expert testimony, when
12   resolving vocational issues.” Id. The ALJ did not err in relying on the vocational expert’s
13   testimony and the DOT. See Bayliss, 427 F.3d at 1218 (“[T]he ALJ’s reliance on the VE’s
14   testimony regarding the number of relevant jobs in the national economy was warranted.
15   An ALJ may take administrative notice of any reliable job information, including
16   information provided by a VE.”) (citing Johnson, 60 F.3d at 1435); Crane v. Barnhart, 224
17   F. App’x 574, 578 (9th Cir. 2007) (“The evidence Crane submitted . . . did not provide
18   information regarding how many jobs were available in the local and national economies,
19   and even if it had, the ALJ already relied on a proper source for that information – the VE’s
20   testimony, based on the DOT.”); Leslie v. Colvin, No. 5:15-CV-190-GJS, 2015 WL
21   8334859, at *3 (C.D. Cal. Dec. 8, 2015) (“[T]he entire purpose of vocational experts is to
22   interpret employment data for the ALJ to render a determination. . . . Leslie would have
23   us adopt the bold assertion that [her] potentially unreliable and unexplained data receives
24   controlling weight to the total exclusion of the vocational expert’s testimony. That
25
26
            8
             The vocational expert testified that a person with Plaintiff’s RFC could not perform
27   her past work as a bookkeeper and administrative assistant, but could perform available
     light work, identifying the occupations of photocopy machine operator (DOT #207.685-
28   014), housekeeping cleaner (DOT #323.687-014), and laundry press operator (DOT
     #363.685-010). Tr. 1700; see Doc. 20 at 11.

                                                - 18 -
     Case 2:20-cv-01234-DGC Document 26 Filed 07/21/21 Page 19 of 19



 1   proposition flies in the face of the ‘substantial evidence’ standard.”) (citing Crane, 224 F.
 2   App’x at 578).
 3              IT IS ORDERED that the final decision of the Commissioner of Social Security
 4   Administration is affirmed. The Clerk of Court shall enter judgment accordingly.9
 5          Dated this 21st day of July, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28          9
             Given this ruling, the Court need not address the parties’ arguments regarding the
     purpose of any remand. See Docs. 20 at 26, 24 at 25-26, 25 at 11.

                                                 - 19 -
